Citation Nr: 9911756	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-18 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
October 1945; he is a recipient of the Purple Heart Medal and 
Combat Infantryman Badge, based on such service.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) August 1995 rating decision which denied a rating in 
excess of 30 percent for service-connected PTSD.  By August 
1997 rating decision, the evaluation of his PTSD was 
increased to 50 percent.  In view of AB v. Brown, 6 Vet. App. 
35, 38 (1993), the claim remains in controversy where less 
than the maximum available benefit is awarded.

During the pendency of the veteran's appeal, the VA Schedule 
of Ratings for Mental Disorders was amended and re-designated 
as 38 C.F.R. § 4.130 (1998), effective November 7, 1996.  In 
light of the favorable resolution of the veteran's appeal 
under the regulatory criteria in effect prior to November 7, 
1996, as discussed below, the Board finds that the veteran 
has not been prejudiced by the fact that his case was not 
considered under the newly amended regulation.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  


FINDING OF FACT

The veteran's PTSD is productive of constant depression, 
occasional suicidal ideation, daily intrusive and distressing 
thoughts, almost nightly nightmares even while on medication, 
severe impairment in short-term memory, flashbacks, 
orientation deficit, exaggerated startle response; he is 
virtually isolated in the community and only spends time with 
his spouse of more than 50 years and his close family 
members; he is able to perform activities of daily living 
only with the help of his spouse.



CONCLUSION OF LAW 

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected PTSD 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claim.  
Thus, the Board is satisfied that the statutory duty to 
assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Service connection for PTSD was initially granted by January 
1995 RO rating decision, it was assigned a 30 percent rating, 
and he was so notified by letter in March 1995.  By July 1995 
written communication to the RO, the veteran indicated that 
his PTSD had increased in severity, thus claiming that an 
increased rating was warranted.  As the aforementioned July 
1995 communication from the veteran did not express 
dissatisfaction with the initial 30 percent rating assigned 
in January 1995, it constitutes a new claim for an increased 
rating.  See 38 C.F.R. §§ 3.160(f), 20.201 (1998).  In 
September 1995, the veteran disagreed with the August 1995 RO 
denial of a rating in excess of 30 percent for PTSD.  Thus, 
as noted previously, this appeal stems from the August 1995 
denial of an increased rating claim.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.

On the other hand, where entitlement to compensation has 
already been established, the veteran's disagreement with an 
assigned rating is a new claim for increase, based on facts 
different from a prior final claim.  Suttmann v. Brown, 
5 Vet. App. 127, 136 (1993).  See Proscelle, 2 Vet. App. at 
631-32 (in a claim for increased rating, appellant claims the 
disability has increased in severity since a prior final 
decision).  In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2 (1998); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Private hospital records from March to April 1982 reveal 
treatment associated with head and neck injuries which the 
veteran reportedly sustained at work 1 year earlier.  During 
such treatment, it was indicated that he experienced symptoms 
of nightmares, depression, nervousness, weeping, and suicidal 
thoughts.  

VA outpatient treatment records from June 1992 to June 1994 
reveal intermittent treatment associated with numerous 
symptoms including outbursts of anger, increased startle 
response, insomnia, restlessness, nightmares, and flashbacks 
from World War II.  During treatment, it was indicated that 
the veteran's symptoms were consistent with PTSD.  A clear 
diagnosis of PTSD appears to have been initially made during 
medical treatment in April 1994.

On VA psychiatric examination in October 1994, the veteran 
indicated that he experienced nightmares (2 to 3 times a 
month), flashbacks, avoided thoughts and feelings associated 
with his military experiences, felt detached and estranged 
from others, had occasional sense of restricted range of 
affect, had difficulty sleeping, experienced outbursts of 
irritability and anger, was depressed, had an increased 
startle response, and was hypervigilant.  On examination, his 
mood was euthymic and affect was appropriate to mood; he was 
alert and oriented to time, place, and person, his though-
processes were coherent, logical, and goal-oriented without 
looseness of association or flight of ideas; there was no 
evidence of hallucinations or suicidal or homicidal 
ideations, and his judgment and insight were good; his 
concentration was poor and memory seemed impaired.  PTSD was 
diagnosed.

A May 1996 written statement from the veteran's spouse 
indicates that they were married shortly after his return 
from World War II and, over the years, she has observed him 
to experience increasing (in frequency and severity) 
nightmares.  Reportedly, he attempted to socialize with old 
friends and relatives but was unable to discuss his World War 
II experiences with anyone.

VA outpatient treatment records from July 1994 to December 
1996 reveal intermittent treatment associated with the 
veteran's PTSD as manifested by symptoms of intrusive 
thoughts, crying spells, suicidal ideations, irritability, 
isolation, memory and concentration impairment, survivor 
guilt, and avoidance of crowds.  On examination in July 1995, 
it was indicated that he had a severe social and industrial 
impairment, was unable to form or maintain wholesome 
relationships, and was preoccupied with war memories, all of 
which were noted to have interfered with his ability to 
function in every area.  On consultation in August 1995, it 
was added that his relationship with his spouse of nearly 50 
years was strained.  

A May 1997 VA clinical treatment note indicates an increase 
in the veteran's symptoms of depression, memory impairment, 
concentration deficit, nightmares, intrusive memories, 
increased startle response, suicidal ideation, survivor 
guilt, irritability, and social isolation.  On examination, 
PTSD was diagnosed and Global Assessment of Functioning (GAF) 
score 50 was assigned; the examiner indicated that the 
veteran had no social life except for contacts with family 
and that, at times, he even isolated himself from family 
members.  

At a June 1997 RO hearing, the veteran testified that he is 
virtually isolated in the community, does not belong to any 
clubs or participate in any social activities (but indicated 
that he recently attended his grandson's graduation), does 
not socialize with friends or people in general, does not 
like to participate in discussions with others, and prefers 
to stay to himself at home.  He indicated that he is angered 
and irritated very easily but does not like confrontations 
with people.  Reportedly, he has very frequent nightmares and 
recurrent thoughts about World War II and his friends who 
were killed there, indicating that he has survivor guilt.  He 
testified that his long-term memory is fine (he can remember 
events from his childhood) but short-term memory is severely 
impaired (he is unable to remember things from one moment to 
the next), that he has suicidal ideations, crying spells, and 
is always depressed.  He indicated that he and his spouse 
cannot sleep in one bed because he often wakes up at night 
fighting and hitting everything around him.

At the June 1997 hearing, the veteran's spouse testified that 
he has an "extreme" startle response and is very defensive.  
Reportedly, his short-term memory is impaired to the point 
that he would be unable to recollect what to buy if he were 
sent to a store without a written list of things to buy.  She 
indicated that he has difficulty sleeping and, even when 
taking his medication, he experiences severe nightmares.  

On VA psychiatric examination in May 1998, the veteran 
indicated that he had increased difficulties with memory, 
that he was unable to drive (except short distances), was 
increasingly irritable, and spent most of his time around the 
house.  He indicated that he did not socialize with people 
and only spent time with his children and spouse.  He 
described recurrent, intrusive, and distressing 
recollections, almost nightly nightmares, difficulty sleeping 
(he reportedly cannot fall asleep before 5a.m. and sleeps 
only until 9a.m.), flashbacks (of recent onset), orientation 
deficit, avoids thoughts and feelings associated with the 
war, has diminished interest in participating in activities, 
feels estranged and detached from others, avoids people, had 
an exaggerated startle response, felt tearful, had survivor 
guilt, and occasionally experienced auditory hallucinations.  
The examiner review of the claims folder indicated that the 
veteran experiences psychiatric symptomatology every day and 
there were no periods of remission of his PTSD since the last 
VA examination in 1994.  Regarding social impairment, the 
examiner indicated that he does not socialize with people, 
does not like gatherings with people, and only likes to be 
around his family.  On examination, his thought process was, 
for the most part, coherent, goal-oriented, and logical, but 
he did have trouble with memory; his mood was moderately 
depressed, affect was mobile and congruent, and insight and 
judgment were good; he had difficulty with orientation and 
attention.  He was reportedly able to maintain activities of 
daily living with the help of his spouse; he did not know the 
date and knew the year, season, day, and month with 
difficulty and deliberation.  On conclusion of that 
examination, PTSD, depression, and dementia were diagnosed, 
and a GAF score of 55 was assigned.  The examiner indicated 
that the depression is secondary to PTSD, and that the 
predominant cause for the lack of social functioning relates 
to PTSD.

Currently, the veteran's service-connected PTSD is rated 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) (now 
codified at 38 C.F.R. § 4.130, Code 9411 (1998)), and a 50 
percent evaluation is assigned, consistent with evidence 
showing considerable impairment in the ability to establish 
or maintain effective or favorable relationships, and because 
of the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  

A 70 percent evaluation is warranted under the criteria in 
effect prior to November 7, 1996, when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the U.S. 
Court of Appeals for Veterans Claims (the U.S. Court of 
Veterans Appeal prior to March 1, 1999) upheld an 
interpretation that the criteria in Diagnostic Code 9411 for 
a 100 percent disability rating "are each independent 
bases" for granting a 100 percent rating.  Based on the 
foregoing evidence, the Board finds that the evidence 
supports a 100 percent rating for the veteran's service-
connected PTSD under Diagnostic Code 9411, in effect prior to 
November 7, 1996.  The entire body of pertinent medical 
evidence, as discussed above, shows that symptomatology 
associated with his PTSD has undergone a rapid and dramatic 
increase in severity since it was initially diagnosed in 
1994.  The evidence shows him to be virtually isolated in the 
community; he does not participate in any social activities 
or gatherings, avoids people and social interactions, spends 
most of the time around the house, and only likes to spend 
time with his spouse, children, and grandchildren.  Moreover, 
the evidence shows that even the most intimate contacts are 
severely affected by his PTSD symptoms, i.e. his 50-year 
marriage appeared strained as documented during VA treatment 
in August 1995; as shown on VA psychiatric examination in May 
1998 and clearly represented during the June 1997 RO hearing, 
he cannot sleep with his spouse in the same bed because of 
his almost nightly severe nightmares (which continue despite 
his use of medication) and attacks of uncontrollable 
outbursts of "violence" associated with them; May 1997 VA 
clinical note shows that, at times, he isolates himself even 
from family members.

Overall, the disability associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
consistent with a 100 percent rating under Diagnostic Code 
9411, in effect prior to November 7, 1996, as it is clear 
that the attitudes of all contacts (even the most intimate, 
as discussed above) have affected him so adversely so as to 
have resulted in his virtual isolation in the community.  The 
evidence demonstrates that he is never symptom-free and is 
able to function only with the help of his spouse.  In view 
of the determination by the Board that a 100 percent 
evaluation is warranted for the veteran's PTSD under the 
criteria for rating mental disorders, effective prior to 
November 7, 1996, the Board need not explore the propriety of 
rating him under the amended criteria.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (the version most 
favorable to the veteran applies where a change of applicable 
law or regulation occurs after a claim is filed, but before a 
final decision is rendered).


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

